Title: October 18. Fryday.
From: Adams, John
To: 


       Sat off, at ten from the Arms of Amsterdam with Mr. John Thaxter and Mr. Charles Storer. Refreshed our Horses at Loenen a Village, half Way to Utrecht, passed the Villages Bruykelen, Massen and Suylen.
       It is 8 hours, Stones, or Leagues from Amsterdam to Utrecht. The Village of Suylen and its Neighbourhood is full of Brick Killns. The Clay is found in that Neighborhood, and they burn the Bricks with Turf, Wood and Coal. Put up at Utrecht at the New Castle of Antwerp, which is now kept by Oblet, who speaks English very well, altho born at Leyden. The grand Canal, which runs through this Town is a great Curiosity. The paved Street upon each Side of it, is a covered Way, or rather, the Cover of a Cellar. The Cellars of the Houses are all continued out, under this Paved Street, to the Canal. And there are Doors through which Men pass from the Canal, under the Street into the Cellars of the Houses and e contra from the Cellars to the Canal and the Boats, Barks, or Schuits in it. The city maintains the Pavement but the Vaults underneath are maintained by the Proprietors. Oblet tells me, that the Spanish and Prussian Ambassadors were here, a few days ago. Came in an hired Carriage. That  Lord Stormont and his Lady were once here. Travelled only with 2 Men Servants. Very near. My Lady had not so much as a Maid, with her. Peterson is much hated. Oostergo makes a damned noise to day, about the fleets not going to Brest.
      